 

Exhibit 10.44

 

SIXTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT

THIS SIXTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"),
dated and effective as of December 29, 2017, is made and entered into among
EVERI PAYMENTS INC. (“Client”), formerly known as GLOBAL CASH ACCESS INC.,
("GCA"), and WELLS FARGO BANK, N.A. ("Wells Fargo").

RECITALS:

A.Client and Wells Fargo entered into a Contract Cash Solutions Agreement, dated
as of November 12, 2010 (as modified or amended from time to time, the
"Agreement").

B.Client has changed its legal name from Global Cash Access, Inc. to Everi
Payments Inc. on August 24, 2015 and the parties to the Agreement and this
Amendment understand and accept that this Amendment and the Agreement
interchangeably refer to Client as either CGA and/or Everi Payments Inc.

C.Client has requested that Wells Fargo extend the term of the Agreement through
June 30, 2020, and subject to and on the terms and conditions of this Amendment,
Wells Fargo has agreed to do so.

D.Client and Wells Fargo entered into that certain Fee Letter, dated June 29th,
2015 (as modified or amended from time to time, the “Fee Letter”) and desire to
amend certain of the Fees (as defined therein) as described herein.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows, intending to be legally
bound:

ARTICLE I

Definitions

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.

ARTICLE II

Amendment

Section 2.

 

(a)

Agreement (Term). Section XI.A of the Agreement is hereby amended and restated
in its entirety to read as follows:

Page 1 of 4

--------------------------------------------------------------------------------

 

(a)"General. The initial term of this Agreement, which expired on November 30,
2013, was previously extended through November 30, 2014, pursuant to a written
amendment to the Agreement, further extended pursuant to a written amendment to
the Agreement to November 30, 2015, again further extended pursuant to a written
amendment to the Agreement to June 30, 2018 and again further extended pursuant
to a written amendment to the Agreement to June 30th, 2019. The Parties hereby
agree to further extend the term of the Agreement to June 30th, 2020. In
addition, the Agreement shall be renewed for additional one-year periods unless
a Party gives at least. 90 days' prior written notice of its intent not to
renew, provided, however, that each such renewal shall be subject to a written
agreement about pricing and such other terms and conditions to be mutually
agreed upon among the Parties (the "Stated Termination Date"), unless earlier
terminated by a Party as provided in this Agreement (the "Actual Termination
Date")."

 

(b)

Agreement (Maximum Available Amount). Section II.C is hereby amended and
restated in its entirety to read as follows:

“C.Maximum Amount of Cash to be Supplied. The aggregate total of Cash to be
provided by Wells Fargo under this Agreement shall at no time exceed $300
Million Dollars including (i) all Cash with Armored Carriers, (ii) all Cash in
Covered Machines, and (iii) all payments owed by Servicers, including any amount
to be reimbursed by way of credit to the Settlement Account in immediately
available funds, net of all adjustments, chargebacks, representations and other
corrections to all transactions under the Servicing Agreements (the "Maximum
Available Amount"); provided, however, Wells Fargo acknowledges that Client may
require Cash not to exceed $75 Million Dollars in excess of the Maximum
Available Amount (the "Additional Requested Amount") for a particular period
(such period shall not exceed five (5) Business Days) (e.g. the five (5)
Business Day period surrounding New Years Eve), on an occasional basis but in no
event shall there be more than four such periods in any calendar year, and in
such a situation, Client shall use best efforts to notify Wells Fargo with
reasonable advance notice of the anticipated period and the anticipated amount
of the Additional Requested Amount and Wells Fargo shall provide the Maximum
Available Amount and shall use best efforts to provide Cash in an amount equal
to the Additional Requested Amount.

Notwithstanding the foregoing, Client may decrease the Maximum Available Amount
by providing Bank with ten (10) Business Days' written notice of such reduction;
provided, however, (i) the Maximum Available Amount shall not be decreased below
$225 Million Dollars and (ii) such Maximum Available Amount may not be increased
subsequent to such decrease without Bank's prior written approval."

 

(c)

Fee Letter. The Fee Letter is hereby amended and restated in its entirety to
read as set forth on Exhibit A to this Amendment.

Page 2 of 4

--------------------------------------------------------------------------------

 

ARTICLE III

Conditions Precedent

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:

(d)Client and Wells Fargo shall have executed and delivered this Amendment; and

(e)Clients shall have provided to Wells Fargo such other and further documents
and instruments, if any, as Wells Fargo may reasonably request.

ARTICLE IV

Representations and Warranties; Acknowledgments

Each of the Parties represents and warrants to the other that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite action on its part; and (ii) it is in compliance with the terms and
conditions contained in the Agreement applicable to it.

ARTICLE V

General Provisions

Section 5.1Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

Section 5.2Facsimile Signatures. Delivery by fax of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

Section 5.3Section Headings. The section headings in this Amendment are for
purposes of reference only and shall not limit or affect any of the terms
hereof.

Section 5.4Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Parties hereto and their respective successors and
assigns, subject, however, to the requirements of Section XIII.D. of the
Agreement.

Section 5.5Governing Law.  The Governing Law shall govern this Amendment and the
interpretation thereof.

Section 5.6Entire Agreement: Modification. The Agreement and this Amendment
constitute the entire agreement between Wells Fargo and Client relating to the
subject matter hereof and may not be changed orally, but only by written
instrument signed by both Parties. There are no restrictions, promises,
warranties, covenants, or undertakings relating to the subject matter of this
Amendment other than those expressly set forth or

Page 3 of 4

--------------------------------------------------------------------------------

 

referred-to herein. Nothing in this Amendment alters or impairs the Agreement
except for the amendments specifically provided herein.

 

[Balance of Page Intentionally Left Blank. Signature Page Follows]

 

Page 4 of 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.

EVERI PAYMENTS, INC.

 

By:

/s/ Randy L. Taylor

 

RANDY L. TAYLOR

 

CHIEF FINANCIAL OFFICER

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:

/s/ Olga Wisnicky

 

OLGA WISNICKY

 

SENIOR VICE PRESIDENT

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A to AMENDMENT

EXHIBIT A

EXECUTION VERSION

Amended and Restated Fee Letter

 

 

December 29, 2017

 

 

Everi Payments, Inc.

7250 S Tenaya Way, Suite 100

Las Vegas, NV 89113

Attention:  General Counsel

 

 

Ladies and Gentlemen:

Reference is made to (a) the November 12, 2010, Contract Cash Solutions
Agreement (“Agreement”) among Everi Payments, Inc, formerly known as Global Cash
Access, Inc. ("Client") and Wells Fargo Bank, N. A. ("Wells Fargo") and (b) the
November 12, 2010, Fee Letter, between Client and Wells Fargo (the “2010 Fee
Letter”), as amended by that certain Fee Letter, dated as of June 29, 2015
between Client and Wells Fargo (the “Amended Fee Letter” and, together with the
Original Fee Letter, collectively, the “Original Fee Letter”) . This letter
agreement (the “Fee Letter”) amends and restates the Original Fee Letter and is
the Fee Letter referred to in the Agreement. Capitalized terms used but not
defined herein have the meanings assigned to them in the Agreement.

Client agrees to pay to Wells Fargo the Fees calculated in accordance with the
terms of Exhibits A and B to this Fee Letter incorporated herein), effective as
of January 1, 2018 unless otherwise stated in the Fee Letter. Client agrees by
its execution of this Fee Letter, that this Fee Letter complies with Wells
Fargo’s obligation under Section VII(A) of the Agreement. The Fees may be
changed pursuant to the terms of Section VII of the Agreement. Client agrees
that its obligations under this Fee Letter will survive the consummation of the
transactions described in the Agreement.

Notwithstanding the amendment and restatement of the Original Fee Letter by this
Fee Letter, Client shall continue to be liable to Wells Fargo for all Fees and
other amounts owed under the Original Fee Letter accrued to the date hereof
under the Original Fee Letter. This Fee Letter is not intended as payment of any
obligations of Client to Wells Fargo, and is in no way intended to constitute a
novation of the Original Fee Letter. Nothing contained herein is intended to
amend, modify or otherwise affect any obligation of Client existing prior to the
date hereof.

Please confirm your agreement with the Fees by signing and returning to us a
copy of this Fee Letter, whereupon it shall constitute a binding agreement
between us. Client agrees that this Fee Letter and its contents are subject to
confidentiality provisions and will not be disclosed except as required by law
or a final order of a court of competent jurisdiction; and provided that the
disclosure of Fees shall be subject to the provisions of Section XIII.O of the
Agreement.

 

 



 

--------------------------------------------------------------------------------

 

Yours very truly,

 

WELLS FARGO BANK, N. A.

 

 

By:

/s/ Olga Wisnicky

 

OLGA WISNICKY

 

SENIOR VICE PRESIDENT

 

Accepted and Agreed to on December 29, 2017:

 

EVERI PAYMENTS, INC.

 

By:

/s/ Randy L. Taylor

 

RANDY L. TAYLOR

 

CHIEF FINANCIAL OFFICER

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Fees

 

1.

Monthly Fee.  Client shall pay a monthly fee as calculated in accordance with
the following formula:

 

Monthly Fee = The sum of A x B x C

 

Where:

 

A = The Average Daily LIBOR Tranche Dollars Outstanding

B = (Daily Three Month LIBOR plus Wells Fargo LIBOR Margin)/360

C = The number of days in the calendar month

 

 

2.

Definitions.  The following terms when used in this Exhibit A shall have the
following meanings:

 

"Average Daily LIBOR Tranche Dollars Outstanding" during the calendar month
means an amount equal to the average amount of Cash, at the end of each day
during such calendar month, that has previously been provided by Wells Fargo to
Client by way of delivery of the same to an Armored Carrier for the benefit of
Client, but has not yet been reimbursed by way of credit to a Settlement Account
in immediately available funds.

 

 

(a)

"Daily Three Month LIBOR" means, for each day, LIBOR then in effect for delivery
for a three month period on such day or if such day is not a Business Day on the
immediately preceding Business Day.

 

(b)

"LIBOR" means the rate per annum determined pursuant to the following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

 

(1)

"Base LIBOR" means the rate per annum for United States dollar deposits quoted
by Wells Fargo for the purpose of calculating the effective rate for loans that
reference Daily Three Month LIBOR as the Inter-Bank Market Offered Rate in
effect from time to time for three month delivery of funds in amounts
approximately equal to the Average Daily LIBOR Tranche Dollars Outstanding.
Client understands and agrees that Wells Fargo may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Wells Fargo in its discretion deems appropriate,
including but not limited to the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

 

 

--------------------------------------------------------------------------------

 

 

(2)

"LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for "Eurocurrency
Liabilities" (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable term of the Agreement.

 

 

(c)

"Wells Fargo LIBOR Margin" means 45 basis points.

 

3.

Minimum usage fee. Client shall pay to Bank a fee equal to twenty hundredths
percent (0.20%) per annum (computed as detailed below), which fee shall be
calculated on an annual basis (from July 1 through June 30) by Bank and shall be
due and payable by Client in arrears within (10) days after the June billing
statement is provided to Client (the “Minimum Usage Fee”). In accordance with
section VII(D) of the Agreement, Bank will debit Client’s Account for the
Minimum Usage Fee.

(A)  $300,000,000.00

(B) (A) x 65% = $195,000,000.00

 

(C)  July 1 – June 30th average outstanding daily balance of Cash:

$_________________________

 

(D) (B)-(C)  $___________________________ (if D is $0 or less, stop here, no fee
due)

(if D is a positive number the fee owed is shown in E below)

 

(E) (D) x 0.20% = fee due $________________________

 

 

4.

Ancillary Services and Charges. Client shall also pay the customary charges and
fees of Wells Fargo for the ancillary services set forth on Exhibit B to the Fee
Letter effective January 1, 2018. Wells Fargo's standard treasury and cash
management agreements will apply to all ancillary services such as wire
transfers, ACH services and the like.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FEES FOR CONTRACT CASH SERVICES

 

1.  Cash Processing Fees:

 

Depository Services

 

Unit Price

 

 

 

Cash Vault monthly base

 

$ 2.00

Vault Deposit

 

$ 2.50

Cash Vault Deposit Adjustment

 

$ 5.00

Cash Vault Currency / Coin Deposited

 

$ 0.00045

Expanded Network Deposit Adjust

 

$ 7.00

Expanded Network Currency Deposited

 

$ 0.00045

Cash Vault Currency Furnished

 

$ 0.00012

Expanded Network Currency Furnished

 

$ 0.00012

Cash Vault Orders - CEO or Touchtone

 

$ 2.50

Cash Vault Orders - Call In

 

$10.00

Cash Vault Orders - Special (Late/Custom)

 

$100.00

Expanded Network Cash Order Standard

 

$ 2.00

Expanded Network Cash Order Late

 

$100.00

 

Other account related charges will be based upon our prevailing commercial
schedule of fees in effect from time to time.

2.  Reconcilement Fee:

You will pay us the fees and charges of the reconcilement in performing those
services to us with regard to the ATM Cash Services. We shall pass such fees and
charges through to you.

 

Reconcilement Services

 

Unit Price

Contract Cash Balance/Settlement

 

$17.50

 

 

 